United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
CORPS OF ENGINEERS, Jacksonville, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1418
Issued: March 4, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On June 17, 2019 appellant filed a timely appeal from a May 23, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $15,652.19 for the period January 1, 2014 through March 2, 2019, for which he was
without fault, as he concurrently received age-related Social Security Administration (SSA)
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the May 23, 2019 decision, OWCP and the Board received additional evidence.
However, the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the
case record that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered
by the Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

retirement benefits while receiving FECA wage-loss compensation; and (2) whether OWCP
properly denied waiver of recovery of the overpayment.
FACTUAL HISTORY
On August 30, 1993 appellant, then a 41-year-old electronic technician, filed a traumatic
injury claim (Form CA-1) alleging that on that date he injured his back when pushing a cart of
equipment while in the performance of duty. OWCP accepted the claim for lumbar sprain and
herniated nucleus pulposus (HNP) at L5-S1 and paid intermittent wage-loss compensation
benefits. It paid appellant wage-loss compensation on the periodic rolls as of August 17, 2000.
In a letter dated December 2, 2013, OWCP advised appellant of the conditions under which
he would be paid compensation benefits. It indicated that he should advise OWCP immediately
upon filing for, or receiving, SSA age-related retirement benefits as his 62nd birthday was
approaching.
In a letter dated December 11, 2013, appellant advised OWCP that he had applied for SSA
age-related retirement benefits and that he would begin receiving these benefits in approximately
February 2014.
On March 21, 2019 OWCP notified appellant by letter that he had been receiving SSA agerelated retirement benefits since January 1, 2014 and that the SSA had confirmed that a portion of
his SSA benefits were attributed to his years of federal service. It explained that his federal service
increased his monthly social security payment by $263.50, which must be offset against his
continuing compensation benefits. OWCP explained that, effective March 3, 2019, his
compensation benefits would be offset by the portion of his SSA retirement benefits attributable
to his federal service on account of age, resulting to a new net compensation payment of $778.77,
every 28 days.3
In a Federal Employees Retirement System (FERS) Dual Benefits Calculation transmittal
dated March 12, 2019, SSA advised OWCP that appellant had concurrently received FECA
benefits and retirement benefits through FERS from January 1, 2014 through December 1, 2018.
It provided the amount that he received in retirement benefits, including the amount earned through
FERS and the amount that he would have received without FERS. Including FERS, appellant was
entitled to a monthly SSA rate of $877.40 effective January 2014, $892.30 effective December
2014, $892.30 effective December 2015, $894.90 effective December 2016, $912.80 effective
December 2017, and $938.30 effective December 2018. SSA further advised that, without FERS,
appellant would have been entitled to a monthly SSA rate of $631.00 effective January 2014,
$641.70 effective December 2014, $641.70 effective December 2015, $643.60 effective December
2016, $656.50 effective December 2017, and $674.80 as of December 2018.
In a March 21, 2019 FERS offset calculation worksheet, OWCP found that an overpayment
of compensation benefits had been created in the amount of $15,652.19 for the period January 1,
2014 through March 2, 2019.

3
The record reflects that, effective March 3, 2019, OWCP adjusted appellant’s compensation benefits to reflect his
FERS/SSA offset.

2

On March 29, 2019 OWCP issued a preliminary determination that appellant was overpaid
in the amount of $15,652.19 for the period January 1, 2014 through March 2, 2019 because his
FECA benefits were not reduced by the FERS portion of his SSA retirement benefits. It calculated
the overpayment by determining the difference between his SSA amount with and without FERS
for each period. OWCP then multiplied the daily offset amount by the number of days in each
period to find a total overpayment of $15,652.19. It further made a preliminary determination that
appellant was without fault in the creation of the overpayment because he relied on erroneous
information given in writing by OWCP. OWCP requested that he complete the enclosed
overpayment recovery questionnaire (Form OWCP-20) and submit supporting financial
documentation. Additionally, it notified appellant that, within 30 days of the date of the letter, he
could request a telephone conference, a final decision based on the written evidence, or a
prerecoupment hearing.
Appellant, in an April 16, 2019 overpayment action request form, requested that OWCP
make a decision based on the written record. He also requested waiver of recovery of the
overpayment. In an accompanying Form OWCP-20, appellant indicated that he had $175.00 in
funds on hand and a total monthly income of $1,123.00, accounting for $804.00 per month in
social security benefits and $319.00 in retirement benefits. He reported total monthly expenses
amounting to $2,290.00 which included $35.00 property tax; $500.00 food; $10.00 clothing;
$300.00 utilities; and $100.00 for other expenses. Appellant further indicated monthly debt that
included $487.00 to a credit union; $111.00 to a credit union loan; $500.00 to a credit card; $147.00
Life Insurance; $100.00 Synchrony Bank; and $122.00 Medicare. Appellant explained that his
FECA benefits made up the difference between his other income sources and his expenses. He
indicated that he was in no position to repay this compensation error which had occurred through
no fault of his own. No evidence documenting his expenses was provided.
On April 29, 2019 appellant elected OPM benefits in preference to FECA benefits. In a
letter dated May 10, 2019, OWCP advised OPM of appellant’s election, effective April 29, 2019.
By decision dated May 23, 2019, OWCP finalized its preliminary overpayment
determination finding that appellant had received an overpayment of compensation in the amount
of $15,652.19 for the period January 1, 2014 through March 2, 2019, because it failed to offset his
compensation payments by the portion of his SSA age-related retirement benefits that were
attributable to his federal service. It determined that he was without fault in the creation of the
overpayment, but denied waiver of recovery of the overpayment of compensation based on the
financial information provided. OWCP requested that appellant forward payment in the amount
of $435.00 each month.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of his
or her federal employment.4 Section 8116 limits the right of an employee to receive compensation.

4

5 U.S.C. § 8102(a).

3

While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States.5
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of any SSA age-related retirement benefits that are attributable to
federal service of the employee.6 FECA Bulletin No. 97-09 provides that FECA benefits have to
be adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned
as a federal employee is part of the FERS retirement package, and the receipt of FECA benefits
and federal retirement concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $15,652.19 because he concurrently received age-related SSA
retirement benefits while receiving FECA benefits for the period January 1, 2014 through March 2,
2019 without an appropriate offset.8
In its May 23, 2019 decision, OWCP found that an overpayment of compensation was
created for the period January 1, 2014 through March 2, 2019. The overpayment was based on the
evidence received from SSA with respect to retirement benefits paid to appellant. Appellant has
not challenged the fact or amount of the overpayment. The record indicates that, while appellant
was receiving compensation for total disability under FECA, he was also receiving SSA age-based
retirement benefits. A claimant cannot receive both compensation for wage-loss and SSA agebased benefits attributable to federal service for the same period.9 The information provided by
SSA established that appellant received age-based SSA benefits that were attributable to federal
service during the period January 1, 2014 through March 2, 2019. Consequently, the fact of
overpayment has been established.10
To determine the amount of the overpayment, the portion of age-related SSA retirement
benefits that were attributable to federal service must be calculated. OWCP received
documentation from SSA with respect to the specific amount of age-related SSA retirement
benefits. The SSA provided the SSA rate with FERS, and without FERS for specific periods
commencing January 1, 2014 through March 2, 2019. OWCP provided its calculations for each
relevant period based on the SSA worksheet. No contrary evidence was provided.

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); see L.J., 59 ECAB 264 (2007).

7

FECA Bulletin No. 97-09 (February 3, 1997).

8

T.B., Docket No. 18-1449 (issued March 19, 2019).

9

See E.K., Docket No. 18-0587 (issued October 1, 2018).

10

L.M., Docket No. 19-1197 (issued January 8, 2020).

4

The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period January 1, 2014 through March 2, 2019 and finds that an overpayment of compensation in
the amount of $15,652.19 was created.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.12
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that rests
within OWCP’s discretion pursuant to statutory guidelines.13
Recovery of an overpayment will defeat the purpose of FECA if such recovery would cause
hardship to a currently or formerly entitled beneficiary because the beneficiary from whom OWCP
seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP.14 Additionally recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship in attempting to repay the
debt or when an individual, in reliance on such payment or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.15
OWCP’s regulations provide that the individual who received the overpayment is
responsible for providing information about income, expenses, and assets as specified by OWCP.
This information is needed to determine whether or not recovery of an overpayment would defeat
the purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary.16 Failure to submit the requested information
within 30 days of the request shall result in a denial of waiver of recovery, and no further request
for waiver shall be considered until the requested information is furnished.17

11

See D.C., Docket No. 17-0559 (issued June 21, 2018).

12

5 U.S.C. § 8129; 20 C.F.R. §§ 10.433, 10.434, 10.436, and 10.437; see A.S., Docket No. 17-0606 (issued
December 21, 2017).
13

See Robert Atchison, 41 ECAB 83, 87 (1989).

14
20 C.F.R. § 10.436(a)(b). For an individual with no eligible dependents the asset base is $6,200.00. The base
increases to $10,300.00 for an individual with a spouse or one dependent, plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4(a)(2) (September 2018).
15

Id. at § 10.437(a)(b).

16

Id. at § 10.438(a); Ralph P. Beachum, Sr., 55 ECAB 442 (2004).

17

Id. at § 10.438(b).

5

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the $15,652.19
overpayment of compensation.18
The fact that a claimant is without fault in creating an overpayment does not preclude
OWCP from recovering the overpayment.19 Even though OWCP found appellant without fault in
the creation of the overpayment, waiver must be considered, and repayment is still required unless
adjustment or recovery of the overpayment would defeat the purpose of FECA or be against equity
and good conscience.20 Appellant, however, had the responsibility to provide the appropriate
financial information to OWCP.21
In its preliminary determination dated March 29, 2019, OWCP clearly explained the
importance of providing the completed overpayment questionnaire and financial information,
including copies of income tax returns, bank account statements, bills, pay slips, and any other
records to support income and expenses. It advised appellant that it would deny waiver of recovery
of the overpayment if he failed to furnish the requested financial information within 30 days.
While appellant submitted a completed Form OWCP-20, he did not provide the necessary financial
documentation supporting his claimed income and expenses. As a result, OWCP did not have the
necessary information to determine whether recovery of the overpayment would defeat the purpose
of FECA or whether recovery would be against equity and good conscience.22 It, therefore, waiver
of recovery of the overpayment.
Appellant has submitted no evidence that he had relied upon the incorrect payments to his
detriment or that he would experience severe financial hardship attempting to repay the debt.23
Consequently, as he did not submit the information required under section 10.438 of OWCP’s
regulations, which was necessary to determine his eligibility for waiver, OWCP properly denied
waiver of recovery of the overpayment.24

18

A.C., Docket No. 18-1550 (issued February 21, 2019).

19

See D.H., Docket No. 19-0384 (issued August 12, 2019): V.H., Docket No. 18-1124 (issued January 16, 2019).

20

20 C.F.R. § 10.436.

21

Id. at § 10.438; see N.J., Docket No. 19-1170 (issued January 10, 2020).

22

G.G., Docket No. 19-0684 (issued December 23, 2019).

23

See V.T., Docket No. 18-0628 (issued October 25, 2018).

24
With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those cases where OWCP
seeks recovery from continuing compensation benefits. B.W., Docket No. 18-1412 (issued February 8, 2019). As
appellant was not in receipt of continuing compensation at the time of OWCP’s final overpayment decision, the Board
does not have jurisdiction over the method of recovery of the overpayment in this case.

6

CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$15,652.19 for the period January 1, 2014 through March 2, 2019. The Board further finds that
OWCP properly denied waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the May 23, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 4, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

